PER CURIAM.
Appellant was charged by information with aggravated assault. A plea of no contest was entered. The trial court thereupon withheld adjudication and sentence, and placed the appellant on probation. He was later charged and found guilty of violating the terms and conditions of his probation and sentenced to a term of five years in the state penitentiary.
Appellant seeks reversal of the judgment and sentence on the ground that the trial court erred in finding him in violation of the terms and conditions of his probation because the evidence introduced at the violation hearing established that appellant had been legally insane at the time of the alleged violations and had therefore not willfully violated the terms and conditions of his probation.
The trial court found no merit in his defense. We think the trial court was clearly correct in rejecting appellant’s defense of insanity. Therefore, the judgment and sentence appealed should be affirmed. Bernhardt v. State, 288 So.2d 490 (Fla.1974); Cozart v. State, 399 So.2d 1097 (Fla. 1st DCA 1981); McClain v. State, 327 So.2d 106 (Fla. 1st DCA 1976).
Affirmed.